                Case 19-80345        Doc 6     Filed 05/09/19     Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA
                               DURHAM DIVISION


IN RE:                                                 )
                                                       )
Terri A Richardson              xxx-xx-4696            )
                                                       )
                                                       )        Case Number 19-80345
                                                       )
      Debtor                                           )


                    AFFIDAVIT REGARDING SERVICE OF PLAN

I, Carol Rollins, certify that service of the Plan was made on 5-9-19 by:


X        Mail service: Regular, first class United States mail, postage fully pre-paid,
         addressed to:

Santander Consumer USA Inc
Attn: Officer or Managing agent
1601 Elm St Ste 800
Dallas, TX 75201-7260


Under penalty of perjury, I declare that the foregoing is true and correct.


Date 5-9-19             /s/ Carol M. Rollins
